COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION



Cause number: 01-14-00544-CR

Style:          Jose Velez, Appellant v. State of Texas, Appellee

Type of motion:        Motion for rehearing


Party filing motion:   Appellant


         Appellant’s motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

         Panel consists of Justices Keyes, Bland, and Massengale.




Date: July 2, 2015.